DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
 	Claims 1, 8 and 15 are presently amended.
Claims 19 and 21 are cancelled.
Claim 22 is newly added.
Claims 1-18, 20 and 22 are currently pending.

Response to Amendment
Applicant’s amendments are acknowledged.

Response to Arguments
Applicant’s arguments filed 5/16/2022 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, but are not persuasive for the reasons set forth below:

35 USC § 103 Rejections
First, Applicant states that, “As amended, each of the independent claims recites, similarly or identically inter alia, “select a document type based at least in part on the detected transaction intent” and “retrieve a document of the document type selected based at least in part on the detected transaction intent” (emphasis added).
The cited references are fatally deficient at least with respect to these elements as amended. Indeed, Isaacson fails to distinguish between any particular document types, and further fails to disclose any particular selection of a document type at all. Sapugay fails to cure this deficiency in disclosure, as Sapugay similarly does not disclose any such document type or selection… 
In addition to these deficiencies with respect to the independent claims, neither Sapugay nor Isaacson discloses any use of a document type, let alone “identify a document template of the document based at least in part on the detected transaction intent” and “generate the document of the document type from the document template” as recited in the new dependent claim 22” [Arguments, pages 8-9].
In response, Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As such, Examiner remains unpersuaded. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sapugay et al., U.S. Publication No. 2019/0294675 [hereinafter Sapugay] in view of Isaacson et al., U.S. Publication No. 2019/0306137 [hereinafter Isaacson] and in further view of Fenton et al., U.S. Publication No. 2021/0073293 [hereinafter Fenton].

Regarding claim 1, Sapugay discloses …A transaction documentation system operable in association with a marketplace platform, the transaction documentation system comprising: at least one processor (Sapugay, ¶ 28, a computing platform may include a virtual agent, or another similar RA/BE, that is designed to automatically respond to user requests to perform functions or address issues via the platform (discloses marketplace platform). In order to have meaningful and productive conversations between users and virtual agents, it is presently recognized that it would be beneficial for the virtual agent to maintain context), (Id., ¶  41, it may be appreciated that the present approach may be implemented using one or more processor-based systems such as shown in FIG. 3);
and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the system to perform at least the following: receive a communication stream comprising a plurality of messages shared via the marketplace platform (Id., ¶ 24, the terms “application” and “engine” refer to one or more sets of computer software instructions (e.g., computer programs and/or scripts) executable by one or more processors of a computing system to provide particular functionality. Computer software instructions can be written in any suitable programming languages, such as C, C++, C#, Pascal, Fortran, Perl, MATLAB, SAS, SPSS, JavaScript, AJAX, and JAVA. Such computer software instructions can comprise an independent application with data input and data display modules), (Id., ¶ 49, the intent/entity model 108 may instead be generated from the corpus of utterances 112 using techniques described in the commonly assigned, co-pending U.S. patent application Ser. No. 16/179,681, entitled, “METHOD AND SYSTEM FOR AUTOMATED INTENT MINING, CLASSIFICATION AND DISPOSITION,” filed Nov. 2, 2018, which is incorporated by reference herein in its entirety for all purposes. More specifically, the intent/entity model 108 may be generated based on the corpus of utterances 112 and the collection of rules 114 stored in one or more tables of the database 106. It may be appreciated that the corpus of utterances 112 may include source data collected with respect to a particular context, such as chat logs between users and a help desk technician within a particular enterprise, from a particular group of users, communications collected from a particular window of time, and so forth (discloses received communications). As such, the corpus of utterances 112 enable the agent automation framework 100 to build an understanding of intents and entities that appropriately correspond with the terminology and diction that may be particular to certain contexts and/or technical fields, as discussed in greater detail below);
analyze the plurality of messages of the communication stream to detect a transaction intent (Id., ¶ 79, the RA/BE 102 determines that the user intends to purchase a particular pair of shoes based on the context information 184 stored and retrieved as part of Wednesday's Episode Context 214. As such, the RA/BE 102 is able to correctly identify the entity (e.g., the pair of red shoes) that the user intends to purchase using the updated current context 146 of the RA/BE 102 (discloses transaction intent detection));
identify, within one or more messages of the communication stream, data elements corresponding to… (Id., ¶ 29, each persona of the RA/BE includes a script designed to perform predetermined actions in response to particular intent/entities detected in the user utterance, based on the current context (discloses identifying data elements within communication stream). Additionally, these personas are configured to update the current context of an on-going episode based on information stored within frames of other episodes. In particular, each persona of the RA/BE can access episodic context information from different types of frames, including frames locally managed by each persona, service-based frames that enable service callouts for context information from other services (e.g., weather services, stock services, news services, etc.), and remote persona-based frames that retrieve context information from the locally managed frames of other personas of the RA/BE), (Id., ¶ 86, when the RA/BE 102 receives the extracted intents/entities from the second user utterance 122B, the RA/BE 102 responds based on the updated current context 146. That is, for this example, the RA/BE 102 determines that the user intends to purchase a particular pair of pants based on the context information 184 stored and retrieved as part of Wednesday's aggregate context 270. As such, the persona 150A of the RA/BE 102 is able to correctly identify the entity (e.g., the pair of pants) (discloses data element corresponding to a communication) that the user intends to purchase using the updated current context 146);
…with data elements identified within the one or more messages of the communication stream (Id., ¶ 86, when the RA/BE 102 receives the extracted intents/entities from the second user utterance 122B, the RA/BE 102 responds based on the updated current context 146. That is, for this example, the RA/BE 102 determines that the user intends to purchase a particular pair of pants based on the context information 184 stored and retrieved as part of Wednesday's aggregate context 270. As such, the persona 150A of the RA/BE 102 is able to correctly identify the entity (e.g., the pair of pants) (discloses data element corresponding to a communication) that the user intends to purchase using the updated current context 146);
and store… in association with the communication stream in at least one data structure (Id., ¶ 64, It may be appreciated that the RA/BE 102 may store and retrieve data from any suitable number of tables or databases to enable the episodic context functionality set forth herein. For the embodiment illustrated in FIG. 6, for example, the RA/BE 102 is communicatively coupled to a number of databases 160 that may be stored as databases (discloses storing in a data structure) or tables within the database 106 of FIG. 4A), (Id., ¶ 49, It may be appreciated that the corpus of utterances 112 may include source data collected with respect to a particular context, such as chat logs between users and a help desk technician within a particular enterprise, from a particular group of users, communications collected from a particular window of time, and so forth (discloses received communications). As such, the corpus of utterances 112 enable the agent automation framework 100 to build an understanding of intents and entities that appropriately correspond with the terminology and diction that may be particular to certain contexts and/or technical fields, as discussed in greater detail below).
While suggested, Sapugay does not explicitly disclose …select a document type based at least in part on the detected transaction intent; retrieve a document of the document type selected based at least in part on the detected transaction intent, wherein the document comprises one or more fillable fields tagged with a required data element; …the one or more fillable fields of the document; populate the one or more fillable fields of the document…; the document comprising the one or more populated fillable fields…
However, Isaacson discloses …wherein the document comprises one or more fillable fields tagged with a required data element (Isaacson, ¶ 304, the dialog application could also be used to initiate an email or a telephone call based on the dialog. Other applications like MS Word could be launched or documents could be retrieved (discloses retrieving a document). Thus, the transition to the dialog application can come from any originating source and any number of productive resulting actions can be taken in addition to making a purchase), (Id., ¶ 48, In another aspect of this disclosure, an API for communicating data between a browser or agent and a merchant site for pre-filling in fields to make a purchase is disclosed. The process can further be refined to not just include filling in pre-set fields (discloses fillable fields tagged with required data elements) but further streamlined to reduce the need for interactive steps for the user. The API approach can provide the merchant site with data that can be more advanced than merely automatically filling in a form that is the same form a user would manually have to input);
…the one or more fillable fields of the document (Id., ¶ 48, In another aspect of this disclosure, an API for communicating data between a browser or agent and a merchant site for pre-filling in fields to make a purchase is disclosed. The process can further be refined to not just include filling in pre-set fields (discloses fillable fields tagged with required data elements) but further streamlined to reduce the need for interactive steps for the user. The API approach can provide the merchant site with data that can be more advanced than merely automatically filling in a form that is the same form a user would manually have to input);
populate the one or more fillable fields of the document… (¶ 48, In another aspect of this disclosure, an API for communicating data between a browser or agent and a merchant site for pre-filling in fields to make a purchase is disclosed. The process can further be refined to not just include filling in pre-set fields (discloses filling in fillable fields) but further streamlined to reduce the need for interactive steps for the user. The API approach can provide the merchant site with data that can be more advanced than merely automatically filling in a form that is the same form a user would manually have to input), (Id., ¶ 65, Any concept disclosed herein for passing payment information can also be applicable to any other type of information that one can authorize to be sent, such as health care information, body shape information, personal information, pictures, media, documents (discloses document), and so forth. The payment mechanisms can be also utilized to authorize transmission of any kind of data from one device to any other device);
the document comprising the one or more populated fillable fields… (Id., ¶ 48, In another aspect of this disclosure, an API for communicating data between a browser or agent and a merchant site for pre-filling in fields to make a purchase is disclosed. The process can further be refined to not just include filling in pre-set fields (discloses filling in fillable fields) but further streamlined to reduce the need for interactive steps for the user. The API approach can provide the merchant site with data that can be more advanced than merely automatically filling in a form that is the same form a user would manually have to input), (Id., ¶ 65, Any concept disclosed herein for passing payment information can also be applicable to any other type of information that one can authorize to be sent, such as health care information, body shape information, personal information, pictures, media, documents (discloses document), and so forth. The payment mechanisms can be also utilized to authorize transmission of any kind of data from one device to any other device).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the communication stream and intent detection elements of Sapugay’s system for conversation context management to include the document retrieval and field populating elements of Isaacson in the analogous art of social media shopping experiences.
 The motivation for doing so would have been to “improve the purchasing experience of users on the Internet” (Isaacson, ¶ 47), wherein such improvements would be actualized by Sapugay’s “system that is capable of extracting meaning from user utterances, such as requests received by a virtual agent (e.g., a chat agent), and responding to these user utterances by performing suitable actions (e.g., performing requested functions or generating meaningful responses)” [Isaacson, ¶ 47; Sapugay, ¶ 8].
While suggested in at least ¶ 304 of Isaacson, the combination of Sapugay and Isaacson does not explicitly disclose …select a document type based at least in part on the detected transaction intent; retrieve a document of the document type selected based at least in part on the detected transaction intent.
However, Fenton discloses …select a document type based at least in part on the detected transaction intent (Fenton, ¶ 25, Task-query generation may further involve determining semantically sound task-queries from the task-intents. Semantically sound task-queries include task-queries that may make sense to the user and that can be used to accomplish the detected task-intents as described further below. Determining semantically sound task-queries may include using a combination of language generation models, previously successful user queries submitted to the digital assistant, rules, conditions and/or other semantic logic. For example, in some embodiments, each detected intent may be associated with a set of candidate task-queries each having one or more required fields (slots) for relevant entities, such as keywords, file type (discloses document type), file name, contact name, date/time. Slot tagging then involves extracting information about these entities for a particular candidate task-query and identifying which entity values to include (discloses selecting document type based on detected intent) in each slot of a candidate task-query);
retrieve a document of the document type selected based at least in part on the detected transaction intent (Fenton, ¶ 146, with reference to FIG. 4A, a user interface 400 comprises a graphical user interface on a user device, such as a smartphone. Example user interface 400 depicts an example draft email 410 being provided to a user where the user can input information, such as recipient(s) (e.g., in “To” field 402, and “CC” field 404), a subject in subject line field 406, and a body in email body 408. In this example, a user has input the text: “Hey Robert, I am sending you the powerpoint presentation from Tuesday. Can you please review it?” In accordance with embodiments of the disclosure discussed with respect to FIGS. 2 and 3A-3C, the user-authored content may be utilized to detect potential task-intents and generate suggested task-queries. At least some of the task-queries may be provided to the user for selection, such as shown by suggested task-queries 414a and 414b), (Id., ¶ 149, a user selected suggested task-query 414a (“Find PowerPoint by Robert from Tuesday”), and confirmation of the selected task-query 414a is provided by repeating the associated task in conversational assistant line 422 (“Here is what I found for Find PowerPoint by Robert from Tuesday”)), (Id., Figs. 4A-4B, figures depict retrieving a document of the document type selected based on a detected intent).

    PNG
    media_image1.png
    395
    605
    media_image1.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the communication stream and intent detection elements of Sapugay’s system for conversation context management and the document retrieval and field populating elements of Isaacson to include the document type selection and retrieval elements of Fenton in the analogous art of determining task-intents and generating related task-queries (Fenton, ¶ 40).
 The motivation for doing so would have been to “enable improved computer-communications technology in which a computerized service proactively generates and suggests questions or commands… used to initiate and/or facilitate user-computer interaction with the computerized service to aid in discovery, management, and completion of a task the user intends to perform” (Fenton, ¶ 3), wherein such improved task intent detection and completion technologies would help to “improve the purchasing experience of users on the Internet” (Isaacson, ¶ 47), and wherein such improvements would be actualized by Sapugay’s “system that is capable of extracting meaning from user utterances, such as requests received by a virtual agent (e.g., a chat agent), and responding to these user utterances by performing suitable actions (e.g., performing requested functions or generating meaningful responses)” [Fenton, ¶ 3; Isaacson, ¶ 47; Sapugay, ¶ 8].


Regarding claim 2, the combination of Sapugay, Isaacson and Fenton discloses the transaction documentation system of claim 1.
Sapugay further discloses …further comprising: extracting the data elements and… from the one or more messages of the communication stream using… (Sapugay, ¶ 86, when the RA/BE 102 receives the extracted intents/entities from the second user utterance 122B (discloses communication stream), the RA/BE 102 responds based on the updated current context 146. That is, for this example, the RA/BE 102 determines that the user intends to purchase a particular pair of pants based on the context information 184 stored and retrieved as part of Wednesday's aggregate context 270. As such, the persona 150A of the RA/BE 102 is able to correctly identify the entity (e.g., the pair of pants) (discloses data elements corresponding to a communication) that the user intends to purchase using the updated current context 146).
While suggested, Sapugay does not explicitly disclose …metadata… regular expression scripts.
However, Isaacson discloses …metadata… regular expression scripts (Isaacson, ¶ 277, method can include presenting an input field on a user interface of a social networking site, wherein the input field is associated with processing data for social networking within the social networking site. The social networking site, in the case of Twitter, can transmit short 140 character or less text-based messages from senders to followers. Images or videos can also be transmitted through this site with metadata (discloses metadata) pointing to or referencing a product. In the case of an image or video, metadata can be associated with the image or video that references the product database or catalog and triggers the processing and presentation of a buy option), (Id., ¶ 193, the user can also add hints or shorthand instructions in the search field to guide purchase options presented in a one-search.com field. For example, the user can provide the text “buy amaz iPhone 5S.” These hints tell the algorithm that the user desires a purchase function, and that the desired merchant is Amazon. The algorithm can use regular expressions (discloses regular expression script) to search a database of available merchants to determine that the desired merchant is Amazon, and not that the user desires to buy an amazing iPhone).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the communication stream and intent detection elements of Sapugay’s system for conversation context management to include the metadata and expression script elements of Isaacson in the analogous art of social media shopping experiences for the same reasons as stated for claim 1.

Regarding claim 3, the combination of Sapugay, Isaacson and Fenton discloses the transaction documentation system of claim 2.
Sapugay further discloses …further comprising: analyzing a training corpus of… tagged message communications using the… to identify the data elements indicative of transaction intent (Sapugay, ¶ 57, For the embodiment of the agent automation framework 100 illustrated in FIG. 4B, the shared NLU trainer 126 is designed to receive the corpus of utterances 112 (discloses training data) from the client instance 42, and to perform semantic mining (e.g., including semantic parsing, grammar engineering, and so forth) to facilitate generation of the intent/entity model 108. Once the intent/entity model 108 has been generated, when the RA/BE 102 receives the user utterance 122 provided by the client device 14D, the NLU predictor 128 passes the utterance 122 and the intent/entity model 108 to the shared NLU annotator 127 for parsing and annotation of the utterance 122. The shared NLU annotator 127 performs semantic parsing, grammar engineering, and so forth, of the utterance 122 based on the intent/entity model 108 and returns annotated utterance trees of the utterance 122 to the NLU predictor 128 of client instance 42. The NLU predictor 128 then uses these annotated structures of the utterance 122, discussed below in greater detail, to identify matching intents and entities from the intent/entity model 108, such that the RA/BE 102 can perform one or more actions based on the identified intents. In certain embodiments, the NLU framework 104 may include features of the NLU framework described in co-pending U.S. patent application Ser. Nos. 16/238,324 and 16/238,331, both entitled “HYBRID LEARNING SYSTEM FOR NATURAL LANGUAGE UNDERSTANDING,” filed Jan. 2, 2019, which are incorporated by reference herein in their entirety for all purposes.
and building a transaction intent model by passing the data elements indicative of transaction intent and… to a machine-learning model (Id., ¶ 57, For the embodiment of the agent automation framework 100 illustrated in FIG. 4B, the shared NLU trainer 126 is designed to receive the corpus of utterances 112 from the client instance 42, and to perform semantic mining (e.g., including semantic parsing, grammar engineering, and so forth) to facilitate generation of the intent/entity model 108 (discloses transaction intent model)), (Id., ¶ 65, The RA/BE 102 segments the conversation into episodes 182, including episodes 182A, 182B, and 182C, which represent discrete and disparate segments pertinent to a specific topic/set of topics during one-on-one or group interactions involving the RA/BE 102. Each of the episodes 182 includes respective boundaries to mark start and end times that are determined as the conversation progresses. To identify these boundaries, rules and statistical learning (e.g., machine-learning) techniques (discloses machine learning model) are used to apply context aggregation).
While suggested, Sapugay does not explicitly disclose …metadata… regular expression scripts; …associated metadata.
However, Isaacson discloses …metadata… regular expression scripts; …associated metadata (Isaacson, ¶ 277, method can include presenting an input field on a user interface of a social networking site, wherein the input field is associated with processing data for social networking within the social networking site. The social networking site, in the case of Twitter, can transmit short 140 character or less text-based messages from senders to followers. Images or videos can also be transmitted through this site with metadata (discloses metadata) pointing to or referencing a product. In the case of an image or video, metadata can be associated with the image or video that references the product database or catalog and triggers the processing and presentation of a buy option), (Id., ¶ 193, the user can also add hints or shorthand instructions in the search field to guide purchase options presented in a one-search.com field. For example, the user can provide the text “buy amaz iPhone 5S.” These hints tell the algorithm that the user desires a purchase function, and that the desired merchant is Amazon. The algorithm can use regular expressions (discloses regular expression script) to search a database of available merchants to determine that the desired merchant is Amazon, and not that the user desires to buy an amazing iPhone).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the communication stream and intent detection elements of Sapugay’s system for conversation context management to include the metadata and expression script elements of Isaacson in the analogous art of social media shopping experiences for the same reasons as stated for claim 1.

Regarding claim 4, the combination of Sapugay, Isaacson and Fenton discloses the transaction documentation system of claim 3.
Sapugay further discloses …further comprising: classifying the transaction intent based on the… a context of an entity associated with the communication stream, and the transaction intent model (Sapugay, ¶ 45, the cloud-based platform 20 may include or store a large corpus of source data that can be mined, to facilitate the generation of a number of outputs, including an intent/entity model. For example, the cloud-based platform 20 may include ticketing source data having requests for changes or repairs to particular systems, dialog between the requester and a service technician or an administrator attempting to address an issue, a description of how the ticket was eventually resolved, and so forth. Then, the generated intent/entity model (discloses intent model) can serve as a basis for classifying intents (discloses intent classification) in future requests, and can be used to generate and improve a conversational model to support a virtual agent that can automatically address future issues within the cloud-based platform 20 based on natural language requests from users), (Id., ¶ 8, present embodiments include a Reasoning Agents/Behavior Engine (RA/BE) having one or more personas that implement an episodic context technique to maintain a current context that is used to perform suitable tasks in response to a user utterance).
While suggested, Sapugay does not explicitly disclose …metadata… 
However, Isaacson discloses …metadata (Isaacson, ¶ 277, method can include presenting an input field on a user interface of a social networking site, wherein the input field is associated with processing data for social networking within the social networking site. The social networking site, in the case of Twitter, can transmit short 140 character or less text-based messages from senders to followers. Images or videos can also be transmitted through this site with metadata (discloses metadata) pointing to or referencing a product. In the case of an image or video, metadata can be associated with the image or video that references the product database or catalog and triggers the processing and presentation of a buy option).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the communication stream and intent detection elements of Sapugay’s system for conversation context management to include the metadata elements of Isaacson in the analogous art of social media shopping experiences for the same reasons as stated for claim 1.

Regarding claim 5, the combination of Sapugay, Isaacson and Fenton discloses the transaction documentation system of claim 4.
Sapugay further discloses …wherein the context of the entity associated with the communication stream comprises a profile of the entity… and interaction of the entity with other entities in the marketplace platform…
(Id., ¶ 8, present embodiments include a Reasoning Agents/Behavior Engine (RA/BE) having one or more personas that implement an episodic context technique to maintain a current context that is used to perform suitable tasks in response to a user utterance. In certain embodiments, the RA/BE may include a number of different personas, each designed to address different aspects or facets of the RA/BE behavior, such as a sales persona, a marketing persona, a support persona, a persona (discloses entity profiles) for addressing requests during business hours, a persona for addressing requests after business hours, and so forth), (Id., ¶ 26, As used herein, an “intent/entity model” refers to an intent model that associates particular intents with particular sample utterances, wherein certain entity data may be encoded as a parameter of the intent within the model. As used herein, a “corpus” refers to a captured body of source data that includes interactions between various users and virtual agents (discloses interaction of entities), wherein the interactions include communications or conversations within one or more suitable types of media (e.g., a help line, a chat room or message string, an email string). 
While suggested, Sapugay does not explicitly disclose …a transaction history of the entity with the marketplace platform… and a determined authorization status of the entity.
However, Isaacson discloses …a transaction history of the entity with the marketplace platform… and a determined authorization status of the entity (Isaacson, ¶ 145, The system can incorporate, as a data source, any information that can provide direct or indirect context for understanding or processing the input. For example, previous search history or purchasing history (discloses transaction history) can provide direct context, while social media posts of friends of the user can provide indirect context), (Id., ¶ 151, as part of creating an account with one-search.com, the user can provide credentials for Google.com, Amazon.com, ebay.com, newegg.com, thinkgeek.com, and cheaperthandirt.com. Alternatively, the user can ‘link’ the accounts without providing credentials. For example, the user can authorize Amazon (discloses entity authorization status) to share all or part of the user's information associated with his or her Amazon profile without providing the Amazon credentials to one-search.com. The link or correlation can also include a product inventory database from a merchant to the search entity for coordinating purchases from search inquiries while remaining within the search entity environment).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the communication stream and intent detection elements of Sapugay’s system for conversation context management to include the transaction history and authorization status elements of Isaacson in the analogous art of social media shopping experiences for the same reasons as stated for claim 1.

Regarding claim 6, the combination of Sapugay, Isaacson and Fenton discloses the transaction documentation system of claim 1.
Sapugay further discloses …receiving the communication stream comprising another plurality of messages shared via the marketplace platform (Id., ¶ 78, For the embodiment illustrated in FIG. 9B, the process 212 continues with the RA/BE 102 receiving (block 236) a second user utterance 122B  from the user as part of the current episode of the conversation (discloses another plurality of messages) between the user and the persona 150A of the RA/BE 102. For this example, the second user utterance 122B includes the statement, “I would like to purchase the pair that I said I liked the best.” As discussed above, the NLU framework 104 performs intent/entity extraction (block 238) to extract a second set of intents/entities 140B from the second user utterance 122B, which are passed to the persona 150A of the RA/BE 102 for handling).
While suggested, Sapugay does not explicitly disclose … further comprising: updating the one or more fillable fields in response to…
However, Isaacson discloses … further comprising: updating the one or more fillable fields in response to… (Isaacson, ¶ 164, the user can click on the Dominos logo to place the order, or the user can interact with the one-search.com page or Dominos webpage directly to modify various aspects of the order before placing the order. The one-search.com system can dynamically update the previews (discloses updating a fillable field) as the user types additional information in the search field. The one-search.com system can further provide an indication of a ‘default’ action that will be executed if the user presses “enter” on the keyboard. In this way, when the user is satisfied with the default result, or only one result remains after the user inputs the text, the user can simply press “enter” and the system can execute the action, such as placing an order for pizza).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the communication stream and intent detection elements of Sapugay’s system for conversation context management to include the field updating elements of Isaacson in the analogous art of social media shopping experiences for the same reasons as stated for claim 1.

Regarding claim 7, the combination of Sapugay, Isaacson and Fenton discloses the transaction documentation system of claim 1.
Sapugay further discloses …further comprising: determining a classification with which to associate the communication stream by utilizing… (Sapugay, ¶ 45, the cloud-based platform 20 may include or store a large corpus of source data that can be mined, to facilitate the generation of a number of outputs, including an intent/entity model. For example, the cloud-based platform 20 may include ticketing source data having requests for changes or repairs to particular systems, dialog between the requester and a service technician or an administrator attempting to address an issue, a description of how the ticket was eventually resolved, and so forth. Then, the generated intent/entity model can serve as a basis for classifying intents (discloses intent classification) in future requests, and can be used to generate and improve a conversational model to support a virtual agent that can automatically address future issues within the cloud-based platform 20 based on natural language requests from users), (Id., ¶ 8, present embodiments include a Reasoning Agents/Behavior Engine (RA/BE) having one or more personas that implement an episodic context technique to maintain a current context that is used to perform suitable tasks in response to a user utterance);
the communication stream when the communication stream is classified (Id., ¶ 45, the generated intent/entity model can serve as a basis for classifying intents (discloses intent classification) in future requests, and can be used to generate and improve a conversational model to support a virtual agent that can automatically address future issues within the cloud-based platform 20 based on natural language requests from users), (Id., ¶ 29, each persona of the RA/BE includes a script designed to perform predetermined actions in response to particular intent/entities detected in the user utterance (discloses communication stream), based on the current context);
updating the transaction intent when the communication stream is classified into… (Id., ¶ 60, in certain situations, the performed actions 142 may include the RA/BE 102 updating the current context 146 (discloses updating the intent) for the current or on-going episode of the conversation based on the extracted intents/entities 140 received from the NLU framework 104. For example, the user utterance 122 may include a cue that references a previous episode of dialog between the user and the virtual agent, and, based on the extracted intents/entities 140 of the utterance, the RA/BE 102 can recall saved context information from the previous episode and update the current context 146 based on the saved context information 184).
While suggested, Sapugay does not explicitly disclose …a classification system comprising a first classification, a second classification, and a third classification; archiving… into the first classification; …the second classification
However, Isaacson discloses …a classification system comprising a first classification, a second classification, and a third classification (Isaacson, ¶ 209, a classifier can process the user input in the general unified search field. The classifier can be trained to determine the intent of the user and to select which websites or applications to provide in response to the input. Classification algorithms are often used in processing speech or phone calls. For example, some classification features can process and classify calls in various call types (discloses a plurality of classifications) like local, international, voicemail, conference, etc.);
archiving… into the first classification (Id., ¶ 698, The user has the option to buy the product again 3510 or includes other options 3508 such as tracking the package, returning or replacing the items, leaving package feedback, writing a product review, archiving the order (discloses archiving), and so forth), (Id., ¶ 209, some classification features can process and classify calls in various call types (discloses a plurality of classifications) like local, international, voicemail, conference, etc.);
…the second classification (Id., ¶ 209, some classification features can process and classify calls in various call types (discloses a plurality of classifications) like local, international, voicemail, conference, etc.);
and generating the document when the communication stream is classified into the third classification (Id., ¶ 209, some classification features can process and classify calls in various call types (discloses a plurality of classifications) like local, international, voicemail, conference, etc.), (Id., ¶ 304, the dialog application could also be used to initiate an email or a telephone call based on the dialog. Other applications like MS Word could be launched (discloses generating a document) or documents could be retrieved. Thus, the transition to the dialog application can come from any originating source and any number of productive resulting actions can be taken in addition to making a purchase).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the communication stream and intent detection elements of Sapugay’s system for conversation context management to include the archiving and classification elements of Isaacson in the analogous art of social media shopping experiences for the same reasons as stated for claim 1.

Regarding claim 8, Sapugay discloses a method implemented by a transaction documentation system operable in association with a marketplace platform, the method comprising: receiving a communication stream comprising a plurality of messages shared via the marketplace platform (Id., ¶ 24, the terms “application” and “engine” refer to one or more sets of computer software instructions (e.g., computer programs and/or scripts) executable by one or more processors of a computing system to provide particular functionality. Computer software instructions can be written in any suitable programming languages, such as C, C++, C#, Pascal, Fortran, Perl, MATLAB, SAS, SPSS, JavaScript, AJAX, and JAVA. Such computer software instructions can comprise an independent application with data input and data display modules), (Id., ¶ 49, the intent/entity model 108 may instead be generated from the corpus of utterances 112 using techniques described in the commonly assigned, co-pending U.S. patent application Ser. No. 16/179,681, entitled, “METHOD AND SYSTEM FOR AUTOMATED INTENT MINING, CLASSIFICATION AND DISPOSITION,” filed Nov. 2, 2018, which is incorporated by reference herein in its entirety for all purposes. More specifically, the intent/entity model 108 may be generated based on the corpus of utterances 112 and the collection of rules 114 stored in one or more tables of the database 106. It may be appreciated that the corpus of utterances 112 may include source data collected with respect to a particular context, such as chat logs between users and a help desk technician within a particular enterprise, from a particular group of users, communications collected from a particular window of time, and so forth (discloses received communications). As such, the corpus of utterances 112 enable the agent automation framework 100 to build an understanding of intents and entities that appropriately correspond with the terminology and diction that may be particular to certain contexts and/or technical fields, as discussed in greater detail below);
analyzing the plurality of messages of the communication stream to detect a transaction intent (Id., ¶ 79, the RA/BE 102 determines that the user intends to purchase a particular pair of shoes based on the context information 184 stored and retrieved as part of Wednesday's Episode Context 214. As such, the RA/BE 102 is able to correctly identify the entity (e.g., the pair of red shoes) that the user intends to purchase using the updated current context 146 of the RA/BE 102 (discloses transaction intent detection));
identifying, within one or more messages of the communication stream, data elements corresponding to… (Id., ¶ 29, each persona of the RA/BE includes a script designed to perform predetermined actions in response to particular intent/entities detected in the user utterance, based on the current context (discloses identifying data elements within communication stream). Additionally, these personas are configured to update the current context of an on-going episode based on information stored within frames of other episodes. In particular, each persona of the RA/BE can access episodic context information from different types of frames, including frames locally managed by each persona, service-based frames that enable service callouts for context information from other services (e.g., weather services, stock services, news services, etc.), and remote persona-based frames that retrieve context information from the locally managed frames of other personas of the RA/BE), (Id., ¶ 86, when the RA/BE 102 receives the extracted intents/entities from the second user utterance 122B, the RA/BE 102 responds based on the updated current context 146. That is, for this example, the RA/BE 102 determines that the user intends to purchase a particular pair of pants based on the context information 184 stored and retrieved as part of Wednesday's aggregate context 270. As such, the persona 150A of the RA/BE 102 is able to correctly identify the entity (e.g., the pair of pants) (discloses data element corresponding to a communication) that the user intends to purchase using the updated current context 146);
…with data elements identified within the one or more messages of the communication stream (Id., ¶ 86, when the RA/BE 102 receives the extracted intents/entities from the second user utterance 122B, the RA/BE 102 responds based on the updated current context 146. That is, for this example, the RA/BE 102 determines that the user intends to purchase a particular pair of pants based on the context information 184 stored and retrieved as part of Wednesday's aggregate context 270. As such, the persona 150A of the RA/BE 102 is able to correctly identify the entity (e.g., the pair of pants) (discloses data element corresponding to a communication) that the user intends to purchase using the updated current context 146);
and storing… in association with the communication stream in at least one data structure (Id., ¶ 64, It may be appreciated that the RA/BE 102 may store and retrieve data from any suitable number of tables or databases to enable the episodic context functionality set forth herein. For the embodiment illustrated in FIG. 6, for example, the RA/BE 102 is communicatively coupled to a number of databases 160 that may be stored as databases (discloses storing in a data structure) or tables within the database 106 of FIG. 4A), (Id., ¶ 49, It may be appreciated that the corpus of utterances 112 may include source data collected with respect to a particular context, such as chat logs between users and a help desk technician within a particular enterprise, from a particular group of users, communications collected from a particular window of time, and so forth (discloses received communications). As such, the corpus of utterances 112 enable the agent automation framework 100 to build an understanding of intents and entities that appropriately correspond with the terminology and diction that may be particular to certain contexts and/or technical fields, as discussed in greater detail below).
While suggested, Sapugay does not explicitly disclose …selecting a document type based at least in part on the detected transaction intent; retrieving a document of the document type selected based at least in part on the detected transaction intent, wherein the document comprises one or more fillable fields tagged with a required data element; …the one or more fillable fields of the document; populating the one or more fillable fields of the document…; the document comprising the one or more populated fillable fields…
However, Isaacson discloses …wherein the document comprises one or more fillable fields tagged with a required data element (Isaacson, ¶ 304, the dialog application could also be used to initiate an email or a telephone call based on the dialog. Other applications like MS Word could be launched or documents could be retrieved (discloses retrieving a document). Thus, the transition to the dialog application can come from any originating source and any number of productive resulting actions can be taken in addition to making a purchase), (Id., ¶ 48, In another aspect of this disclosure, an API for communicating data between a browser or agent and a merchant site for pre-filling in fields to make a purchase is disclosed. The process can further be refined to not just include filling in pre-set fields (discloses fillable fields tagged with required data elements) but further streamlined to reduce the need for interactive steps for the user. The API approach can provide the merchant site with data that can be more advanced than merely automatically filling in a form that is the same form a user would manually have to input);
…the one or more fillable fields of the document (Id., ¶ 48, In another aspect of this disclosure, an API for communicating data between a browser or agent and a merchant site for pre-filling in fields to make a purchase is disclosed. The process can further be refined to not just include filling in pre-set fields (discloses fillable fields tagged with required data elements) but further streamlined to reduce the need for interactive steps for the user. The API approach can provide the merchant site with data that can be more advanced than merely automatically filling in a form that is the same form a user would manually have to input);
populating the one or more fillable fields of the document… (¶ 48, In another aspect of this disclosure, an API for communicating data between a browser or agent and a merchant site for pre-filling in fields to make a purchase is disclosed. The process can further be refined to not just include filling in pre-set fields (discloses filling in fillable fields) but further streamlined to reduce the need for interactive steps for the user. The API approach can provide the merchant site with data that can be more advanced than merely automatically filling in a form that is the same form a user would manually have to input), (Id., ¶ 65, Any concept disclosed herein for passing payment information can also be applicable to any other type of information that one can authorize to be sent, such as health care information, body shape information, personal information, pictures, media, documents (discloses document), and so forth. The payment mechanisms can be also utilized to authorize transmission of any kind of data from one device to any other device);
…the document comprising the one or more populated fillable fields… (Id., ¶ 48, In another aspect of this disclosure, an API for communicating data between a browser or agent and a merchant site for pre-filling in fields to make a purchase is disclosed. The process can further be refined to not just include filling in pre-set fields (discloses filling in fillable fields) but further streamlined to reduce the need for interactive steps for the user. The API approach can provide the merchant site with data that can be more advanced than merely automatically filling in a form that is the same form a user would manually have to input), (Id., ¶ 65, Any concept disclosed herein for passing payment information can also be applicable to any other type of information that one can authorize to be sent, such as health care information, body shape information, personal information, pictures, media, documents (discloses document), and so forth. The payment mechanisms can be also utilized to authorize transmission of any kind of data from one device to any other device).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the communication stream and intent detection elements of Sapugay’s system for conversation context management to include the document retrieval and field populating elements of Isaacson in the analogous art of social media shopping experiences for the same reasons as stated for claim 1.
While suggested in at least ¶ 304 of Isaacson, the combination of Sapugay and Isaacson does not explicitly disclose …select a document type based at least in part on the detected transaction intent; retrieve a document of the document type selected based at least in part on the detected transaction intent.
However, Fenton discloses …selecting a document type based at least in part on the detected transaction intent (Fenton, ¶ 25, Task-query generation may further involve determining semantically sound task-queries from the task-intents. Semantically sound task-queries include task-queries that may make sense to the user and that can be used to accomplish the detected task-intents as described further below. Determining semantically sound task-queries may include using a combination of language generation models, previously successful user queries submitted to the digital assistant, rules, conditions and/or other semantic logic. For example, in some embodiments, each detected intent may be associated with a set of candidate task-queries each having one or more required fields (slots) for relevant entities, such as keywords, file type (discloses document type), file name, contact name, date/time. Slot tagging then involves extracting information about these entities for a particular candidate task-query and identifying which entity values to include (discloses selecting document type based on detected intent) in each slot of a candidate task-query);
retrieving a document of the document type selected based at least in part on the detected transaction intent (Fenton, ¶ 146, with reference to FIG. 4A, a user interface 400 comprises a graphical user interface on a user device, such as a smartphone. Example user interface 400 depicts an example draft email 410 being provided to a user where the user can input information, such as recipient(s) (e.g., in “To” field 402, and “CC” field 404), a subject in subject line field 406, and a body in email body 408. In this example, a user has input the text: “Hey Robert, I am sending you the powerpoint presentation from Tuesday. Can you please review it?” In accordance with embodiments of the disclosure discussed with respect to FIGS. 2 and 3A-3C, the user-authored content may be utilized to detect potential task-intents and generate suggested task-queries. At least some of the task-queries may be provided to the user for selection, such as shown by suggested task-queries 414a and 414b), (Id., ¶ 149, a user selected suggested task-query 414a (“Find PowerPoint by Robert from Tuesday”), and confirmation of the selected task-query 414a is provided by repeating the associated task in conversational assistant line 422 (“Here is what I found for Find PowerPoint by Robert from Tuesday”)), (Id., Figs. 4A-4B, figures depict retrieving a document of the document type selected based on a detected intent).

    PNG
    media_image1.png
    395
    605
    media_image1.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the communication stream and intent detection elements of Sapugay’s system for conversation context management and the document retrieval and field populating elements of Isaacson to include the document type selection and retrieval elements of Fenton in the analogous art of determining task-intents and generating related task-queries (Fenton, ¶ 40) for the same reasons as stated for claim 1.

Regarding claims 9-14, these claims recite limitations substantially similar to those in claims 2-7, respectively, and are rejected for the same reasons as stated above.


Regarding claim 15, Sapugay discloses a computer program product of a transaction documentation system operable in association with a marketplace platform, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program instructions stored therein, the computer-readable program instructions comprising instructions, which when performed by an apparatus, are configured to cause the apparatus to at least perform receiving a communication stream comprising a plurality of messages shared via the marketplace platform (Id., ¶ 24, the terms “application” and “engine” refer to one or more sets of computer software instructions (e.g., computer programs and/or scripts) executable by one or more processors of a computing system to provide particular functionality. Computer software instructions can be written in any suitable programming languages, such as C, C++, C#, Pascal, Fortran, Perl, MATLAB, SAS, SPSS, JavaScript, AJAX, and JAVA. Such computer software instructions can comprise an independent application with data input and data display modules), (Id., ¶ 44, the one or more busses 84 include suitable electrical channels to provide data and/or power between the various components of the computing system 80. The memory 86 may include any tangible, non-transitory, and computer-readable storage media. Although shown as a single block in FIG. 1, the memory 86 can be implemented using multiple physical units of the same or different types in one or more physical locations), (Id., ¶ 49, the intent/entity model 108 may instead be generated from the corpus of utterances 112 using techniques described in the commonly assigned, co-pending U.S. patent application Ser. No. 16/179,681, entitled, “METHOD AND SYSTEM FOR AUTOMATED INTENT MINING, CLASSIFICATION AND DISPOSITION,” filed Nov. 2, 2018, which is incorporated by reference herein in its entirety for all purposes. More specifically, the intent/entity model 108 may be generated based on the corpus of utterances 112 and the collection of rules 114 stored in one or more tables of the database 106. It may be appreciated that the corpus of utterances 112 may include source data collected with respect to a particular context, such as chat logs between users and a help desk technician within a particular enterprise, from a particular group of users, communications collected from a particular window of time, and so forth (discloses received communications). As such, the corpus of utterances 112 enable the agent automation framework 100 to build an understanding of intents and entities that appropriately correspond with the terminology and diction that may be particular to certain contexts and/or technical fields, as discussed in greater detail below);
analyzing the plurality of messages of the communication stream to detect a transaction intent (Id., ¶ 79, the RA/BE 102 determines that the user intends to purchase a particular pair of shoes based on the context information 184 stored and retrieved as part of Wednesday's Episode Context 214. As such, the RA/BE 102 is able to correctly identify the entity (e.g., the pair of red shoes) that the user intends to purchase using the updated current context 146 of the RA/BE 102 (discloses transaction intent detection));
identifying, within one or more messages of the communication stream, data elements corresponding to… (Id., ¶ 29, each persona of the RA/BE includes a script designed to perform predetermined actions in response to particular intent/entities detected in the user utterance, based on the current context (discloses identifying data elements within communication stream). Additionally, these personas are configured to update the current context of an on-going episode based on information stored within frames of other episodes. In particular, each persona of the RA/BE can access episodic context information from different types of frames, including frames locally managed by each persona, service-based frames that enable service callouts for context information from other services (e.g., weather services, stock services, news services, etc.), and remote persona-based frames that retrieve context information from the locally managed frames of other personas of the RA/BE), (Id., ¶ 86, when the RA/BE 102 receives the extracted intents/entities from the second user utterance 122B, the RA/BE 102 responds based on the updated current context 146. That is, for this example, the RA/BE 102 determines that the user intends to purchase a particular pair of pants based on the context information 184 stored and retrieved as part of Wednesday's aggregate context 270. As such, the persona 150A of the RA/BE 102 is able to correctly identify the entity (e.g., the pair of pants) (discloses data element corresponding to a communication) that the user intends to purchase using the updated current context 146);
…with data elements identified within the one or more messages of the communication stream (Id., ¶ 86, when the RA/BE 102 receives the extracted intents/entities from the second user utterance 122B, the RA/BE 102 responds based on the updated current context 146. That is, for this example, the RA/BE 102 determines that the user intends to purchase a particular pair of pants based on the context information 184 stored and retrieved as part of Wednesday's aggregate context 270. As such, the persona 150A of the RA/BE 102 is able to correctly identify the entity (e.g., the pair of pants) (discloses data element corresponding to a communication) that the user intends to purchase using the updated current context 146);
and storing… in association with the communication stream in at least one data structure (Id., ¶ 64, It may be appreciated that the RA/BE 102 may store and retrieve data from any suitable number of tables or databases to enable the episodic context functionality set forth herein. For the embodiment illustrated in FIG. 6, for example, the RA/BE 102 is communicatively coupled to a number of databases 160 that may be stored as databases (discloses storing in a data structure) or tables within the database 106 of FIG. 4A), (Id., ¶ 49, It may be appreciated that the corpus of utterances 112 may include source data collected with respect to a particular context, such as chat logs between users and a help desk technician within a particular enterprise, from a particular group of users, communications collected from a particular window of time, and so forth (discloses received communications). As such, the corpus of utterances 112 enable the agent automation framework 100 to build an understanding of intents and entities that appropriately correspond with the terminology and diction that may be particular to certain contexts and/or technical fields, as discussed in greater detail below).
While suggested, Sapugay does not explicitly disclose …selecting a document type based at least in part on the detected transaction intent; retrieving a document of the document type selected based at least in part on the detected transaction intent, wherein the document comprises one or more fillable fields tagged with a required data element; …the one or more fillable fields of the document; populating the one or more fillable fields of the document…; the document comprising the one or more populated fillable fields…
However, Isaacson discloses …wherein the document comprises one or more fillable fields tagged with a required data element (Isaacson, ¶ 304, the dialog application could also be used to initiate an email or a telephone call based on the dialog. Other applications like MS Word could be launched or documents could be retrieved (discloses retrieving a document). Thus, the transition to the dialog application can come from any originating source and any number of productive resulting actions can be taken in addition to making a purchase), (Id., ¶ 48, In another aspect of this disclosure, an API for communicating data between a browser or agent and a merchant site for pre-filling in fields to make a purchase is disclosed. The process can further be refined to not just include filling in pre-set fields (discloses fillable fields tagged with required data elements) but further streamlined to reduce the need for interactive steps for the user. The API approach can provide the merchant site with data that can be more advanced than merely automatically filling in a form that is the same form a user would manually have to input);
…the one or more fillable fields of the document (Id., ¶ 48, In another aspect of this disclosure, an API for communicating data between a browser or agent and a merchant site for pre-filling in fields to make a purchase is disclosed. The process can further be refined to not just include filling in pre-set fields (discloses fillable fields tagged with required data elements) but further streamlined to reduce the need for interactive steps for the user. The API approach can provide the merchant site with data that can be more advanced than merely automatically filling in a form that is the same form a user would manually have to input);
populating the one or more fillable fields of the document… (¶ 48, In another aspect of this disclosure, an API for communicating data between a browser or agent and a merchant site for pre-filling in fields to make a purchase is disclosed. The process can further be refined to not just include filling in pre-set fields (discloses filling in fillable fields) but further streamlined to reduce the need for interactive steps for the user. The API approach can provide the merchant site with data that can be more advanced than merely automatically filling in a form that is the same form a user would manually have to input), (Id., ¶ 65, Any concept disclosed herein for passing payment information can also be applicable to any other type of information that one can authorize to be sent, such as health care information, body shape information, personal information, pictures, media, documents (discloses document), and so forth. The payment mechanisms can be also utilized to authorize transmission of any kind of data from one device to any other device);
…the document comprising the one or more populated fillable fields… (Id., ¶ 48, In another aspect of this disclosure, an API for communicating data between a browser or agent and a merchant site for pre-filling in fields to make a purchase is disclosed. The process can further be refined to not just include filling in pre-set fields (discloses filling in fillable fields) but further streamlined to reduce the need for interactive steps for the user. The API approach can provide the merchant site with data that can be more advanced than merely automatically filling in a form that is the same form a user would manually have to input), (Id., ¶ 65, Any concept disclosed herein for passing payment information can also be applicable to any other type of information that one can authorize to be sent, such as health care information, body shape information, personal information, pictures, media, documents (discloses document), and so forth. The payment mechanisms can be also utilized to authorize transmission of any kind of data from one device to any other device).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the communication stream and intent detection elements of Sapugay’s system for conversation context management to include the document retrieval and field populating elements of Isaacson in the analogous art of social media shopping experiences for the same reasons as stated for claim 1.
While suggested in at least ¶ 304 of Isaacson, the combination of Sapugay and Isaacson does not explicitly disclose …select a document type based at least in part on the detected transaction intent; retrieve a document of the document type selected based at least in part on the detected transaction intent.
However, Fenton discloses …selecting a document type based at least in part on the detected transaction intent (Fenton, ¶ 25, Task-query generation may further involve determining semantically sound task-queries from the task-intents. Semantically sound task-queries include task-queries that may make sense to the user and that can be used to accomplish the detected task-intents as described further below. Determining semantically sound task-queries may include using a combination of language generation models, previously successful user queries submitted to the digital assistant, rules, conditions and/or other semantic logic. For example, in some embodiments, each detected intent may be associated with a set of candidate task-queries each having one or more required fields (slots) for relevant entities, such as keywords, file type (discloses document type), file name, contact name, date/time. Slot tagging then involves extracting information about these entities for a particular candidate task-query and identifying which entity values to include (discloses selecting document type based on detected intent) in each slot of a candidate task-query);
retrieving a document of the document type selected based at least in part on the detected transaction intent (Fenton, ¶ 146, with reference to FIG. 4A, a user interface 400 comprises a graphical user interface on a user device, such as a smartphone. Example user interface 400 depicts an example draft email 410 being provided to a user where the user can input information, such as recipient(s) (e.g., in “To” field 402, and “CC” field 404), a subject in subject line field 406, and a body in email body 408. In this example, a user has input the text: “Hey Robert, I am sending you the powerpoint presentation from Tuesday. Can you please review it?” In accordance with embodiments of the disclosure discussed with respect to FIGS. 2 and 3A-3C, the user-authored content may be utilized to detect potential task-intents and generate suggested task-queries. At least some of the task-queries may be provided to the user for selection, such as shown by suggested task-queries 414a and 414b), (Id., ¶ 149, a user selected suggested task-query 414a (“Find PowerPoint by Robert from Tuesday”), and confirmation of the selected task-query 414a is provided by repeating the associated task in conversational assistant line 422 (“Here is what I found for Find PowerPoint by Robert from Tuesday”)), (Id., Figs. 4A-4B, figures depict retrieving a document of the document type selected based on a detected intent).

    PNG
    media_image1.png
    395
    605
    media_image1.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the communication stream and intent detection elements of Sapugay’s system for conversation context management and the document retrieval and field populating elements of Isaacson to include the document type selection and retrieval elements of Fenton in the analogous art of determining task-intents and generating related task-queries (Fenton, ¶ 40) for the same reasons as stated for claim 1.

Regarding claims 16-18 and 20, these claims recite limitations substantially similar to those in claims 2-4 and 6, respectively, and are rejected for the same reasons as stated above.

Regarding claim 22, the combination of Sapugay, Isaacson and Fenton discloses …the transaction documentation system of claim 1.
Through KSR Rationale C (See MPEP 2141(III)(C)), the combination of Sapugay and Fenton discloses …wherein to retrieve the document of the document type the system is further caused to: identify a document template of the document based at least in part on the detected transaction intent; and generate the document of the document type from the document template.
First, Sapugay discloses identifying a template based on a detected transaction intent (Sapugay, ¶ 64, the RA/BE 102 may store and retrieve data from any suitable number of tables or databases to enable the episodic context functionality set forth herein. For the embodiment illustrated in FIG. 6, for example, the RA/BE 102 is communicatively coupled to a number of databases 160 that may be stored as databases or tables within the database 106 of FIG. 4A. In particular, these databases 160 include a script database 162 that stores the scripts (e.g., flows, sets of instructions) for the configured personas 150, an action-block template database 164 that stores action-block templates that can be instantiated to add action blocks 156 to the personas 150, and a persona configuration database 166 that stores other information regarding the configuration of the personas 150. These databases 160 also include a persona context database 168 in which personas 150 store locally managed frames, and an overlay rule template database 170 storing rules for how the context of other episodes overlay the current context to generate an updated current context, as discussed below), (Id., ¶ 79, the RA/BE 102 determines that the user intends to purchase a particular pair of shoes based on the context information 184 stored and retrieved as part of Wednesday's Episode Context 214. As such, the RA/BE 102 is able to correctly identify the entity (e.g., the pair of red shoes) that the user intends to purchase using the updated current context 146 of the RA/BE 102 (discloses transaction intent detection)), (Id., Fig. 6, Figure depicts retrieving various configured templates based on a detected intent)

    PNG
    media_image2.png
    386
    543
    media_image2.png
    Greyscale

Further, Fenton discloses retrieving and generating a document of the document type (Fenton, ¶ 146, with reference to FIG. 4A, a user interface 400 comprises a graphical user interface on a user device, such as a smartphone. Example user interface 400 depicts an example draft email 410 being provided to a user where the user can input information, such as recipient(s) (e.g., in “To” field 402, and “CC” field 404), a subject in subject line field 406, and a body in email body 408. In this example, a user has input the text: “Hey Robert, I am sending you the powerpoint presentation from Tuesday. Can you please review it?” In accordance with embodiments of the disclosure discussed with respect to FIGS. 2 and 3A-3C, the user-authored content may be utilized to detect potential task-intents and generate suggested task-queries. At least some of the task-queries may be provided to the user for selection, such as shown by suggested task-queries 414a and 414b), (Id., ¶ 149, a user selected suggested task-query 414a (“Find PowerPoint by Robert from Tuesday”), and confirmation of the selected task-query 414a is provided by repeating the associated task in conversational assistant line 422 (“Here is what I found for Find PowerPoint by Robert from Tuesday”)), (Id., Figs. 4A-4B, figures depict retrieving a document of the document type selected based on a detected intent).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have identified a document template and generated a document based at least in part on the detected transaction intent. As in Sapugay, it is within the capabilities of one of ordinary skill in the art to detect a transaction intent and, based on that detection, retrieve various templates and generate scripts and action blocks, and, wherein such action-block templates and overlay rule templates would be represented by various document types as disclosed in Fenton. Retrieving such templates and generating files with specific file types would improve the user experience by acting on the detected purchase intent with the predicted result of accurately transmitting relevant document template and type information as needed in Sapugay.
As such, through KSR Rationale C, the combination of Sapugay and Fenton discloses …wherein to retrieve the document of the document type the system is further caused to: identify a document template of the document based at least in part on the detected transaction intent; and generate the document of the document type from the document template. 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the template and intent detection elements of Sapugay’s system for conversation context management and the document retrieval and field populating elements of Isaacson to include the document type selection and retrieval elements of Fenton in the analogous art of determining task-intents and generating related task-queries (Fenton, ¶ 40) for the same reasons as stated for claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
George et al., U.S. Publication No. 2019/0034963 discloses dynamic sentiment-based mapping of user journeys.
Zhang, U.S. Patent No. 10,382,379 discloses intelligent messaging assistant based on content understanding and relevance.
Wieweg, U.S. Publication No. 2015/0339376 discloses a natural language data analytics platform.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624